Detailed Action
This is the original office action for US application number 16/409,049. Claims are evaluated as filed on June 4, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,299,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant case are drawn to a genus of those of U.S. Patent No. 10,299,778.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  
Claim 2 line 1 should read “surgical access device[[,]] comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 6 recites/recite the limitation "upper seal housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this portion defined an angular opening”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-7 and 9-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carlson et al. (US 5,820,600, hereinafter “Carlson”).
As to claim 2, Carlson discloses a surgical access device (Figs. 1-4) comprising: a seal assembly (see illustration of Fig. 2) including: a seal housing (see ‘Upper housing portion’ and ‘Lower housing portion’ labels on the illustration of Fig. 2) having an upper housing portion (50, 90, see illustration of Fig. 2) and a lower housing portion (30, see illustration of Fig.), the seal housing defining a longitudinal passage (see illustration of Fig. 2) capable of use for receiving at least one surgical object (110, Figs. 2-4, col. 8 lines 61-63, col. 9 lines 9-11 and 35-40), the longitudinal passage having a central longitudinal axis (vertical as shown in Fig. 2); and a gimbal mount (40, see illustration of Fig. 2) operably supported within the seal housing (Fig. 2) and capable of use for angular movement relative to the central longitudinal axis (Figs. 2-4), the gimbal mount including a proximal end (lower end as shown in Fig. 2, Fig. 2) and defining a longitudinal axis (vertical as shown in Fig. 2), the gimbal mount being capable of moving between a first position in which the longitudinal axis is aligned with the central  
As to claim 3, Carlson discloses that the gimbal mount defines a substantially hemispherical configuration (at portion 44, Figs. 1-4).
As to claim 4, Carlson discloses that the gimbal mount defines a substantially parabolic configuration (at portion 44, Figs. 1-4).
As to claim 5, Carlson discloses that the upper housing portion of the seal housing mechanically cooperates with the bellows (Figs. 2-4).
As to claim 6, Carlson discloses that the upper seal housing defines an angular opening (Fig. 1) therethrough to facilitate angular reception of the at least one surgical object (Figs. 1-4).
As to claim 7, Carlson discloses that the bellows is dimensioned and adapted to prevent passage of fluids between the upper and lower housing portions (Figs. 1-4, col. 8 lines 5-7).
claim 9, Carlson discloses that the bellows is positioned within a space such that the gimbal mount is capable of moving relative to the seal housing (Figs. 2-4), the space defined between an inner wall (see illustration of Fig. 2) and an outer wall (see illustration of Fig. 2) of the seal housing (Figs. 2-4).
As to claim 10, Carlson discloses that the bellows is capable of creating a plurality of sealing points between the seal housing and the gimbal mount (col. 8 lines 3-7 discloses that the inner circumferential edge of the bellows contacts the gimbal mount to provide a fluid seal, i.e. there is a plurality of discrete sealing points that cover the inner circumferential edge of the bellows to provide a fluid seal); wherein a cannula).
As to claim 11, Carlson discloses that a cannula assembly (4, 80, and ‘Cannula housing’ as labeled on the illustration of Fig. 2) detachably connects to the gimbal mount (Figs. 1-4) via a plurality of sealing points (Figs. 1-4, col. 8 lines 3-7 discloses that the circumferential edge of the bellows contacts the gimbal mount and the seal housing to provide a fluid seal, i.e. there is a plurality of discrete sealing points that cover the circumferential edges of the bellows to provide a fluid seal, Fig. 2 also shows the connection).
As to claim 12, Carlson discloses the cannula assembly includes a duck bill seal (as defined, 80, see illustration of Fig. 2) capable of receiving the gimbal mount (Fig. 2) and preventing loss of insufflation gas when no surgical object is inserted through the longitudinal passage of the seal housing (position shown using solid lines in Fig. 2, col. 8 lines 54-56).
As to claim 13, Carlson discloses that the duck bill seal is tapered (Figs. 2-4) to allow the cannula assembly to have a reduced diameter (Figs. 2-4).
claim 14, Carlson discloses that the seal housing is capable of being detachably mounted to a cannula housing of the cannula assembly (Figs. 1-4).

    PNG
    media_image1.png
    876
    1206
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson.
claim 8, Carlson discloses the invention of claim 2 as well as that the instrument 110 in Fig. 2 has a diameter of 5 mm (col. 9 lines 9-10, where 5 mm is about 0.20 inches).
Carlson is silent to the bellows having a uniform wall thickness of about 0.01 inches. However, sealing cannula devices such as this usually run in the order of magnitude if 5-50 millimeters in terms of total width of the device.
It would have been obvious to one having ordinary skill in the art at the time of the invention to cause the bellows of Carlson to have a uniform wall thickness of about 0.01 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the bellows of Carlson would not operate differently a uniform wall thickness of about 0.01 inches and since such is reasonably similar to that shown for the disclosed sizes of structures and such would function appropriately with the claimed values. Further, Applicant places no criticality on the bellows having a uniform wall thickness of about 0.01 inches as claimed, indicating simply that the wall thickness is uniform and “may” be about 0.01 inches (paragraphs 9, 68, and 71).	


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775